Citation Nr: 1137508	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Son



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1947 to January 1950.  He died in May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing additional evidence was received with a waiver of initial Agency of Jurisdiction (AOJ) consideration.

Although the RO implicitly reopened the appellant's claim of service connection for cause of the Veteran's death by deciding the issue on the merits in the August 2008 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to service connection for the cause of the Veteran's death based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


FINDINGS OF FACT

1. The Veteran died on May [redacted], 2006; the immediate cause of his death was an abdominal aortic aneurysm due to, or as a consequence of diffuse cardiovascular disease (for 20 years); there were no conditions listed on his death certificate as significant conditions contributing to death but not resulting in the underlying cause of death.  

2. At the time of the Veteran's death, he had established service connection for pleural tuberculosis, rated 10 percent.  

3. An August 2006 final rating decision denied service connection for the cause of the Veteran's death essentially on the basis that there was no evidence showing that the causes of his death, abdominal aortic aneurysm and cardiovascular disease, were related to his service or to his service-connected pleural tuberculosis.  

4. Evidence received since the August 2006 rating decision includes evidence not of record at the time of that decision that suggests that service-connected disability was a causal factor in the Veteran's death; relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of his death; and raises a reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for the cause of the Veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, Analysis

An August 2006 rating decision denied the appellant's claim of service connection for the cause of the Veteran's death, based essentially on a finding that the causes of his death, abdominal aortic aneurysm and cardiovascular disease, was not related to his military service or to his service-connected pleural tuberculosis.  The appellant appealed this decision (see January 2007 notice of disagreement); however, she did not perfect her appeal with a substantive appeal after an August 2007 statement of the case (SOC).  Therefore, the August 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Evidence of record in August 2006 consisted of the Veteran's service treatment records (STRs), December 2004 and May 2006 private treatment records from J.C.L., D.O., a death certificate, and a May 2006 ambulance report from the day of the Veteran's death.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to an abdominal aortic aneurysm and/or cardiovascular disease.  They show he was hospitalized from November 1949 to January 1950.  The diagnosis at admission was hydrothorax, cause undetermined, left.  Another diagnosis provided was spontaneous pleural effusion, left chest, to rule out pulmonary tuberculosis.  In the course of treatment, it was noted that the etiology of the Veteran's condition was unclear, in that it could be a neoplasm or tuberculosis.  On January 1950 service separation physical examination, the Veteran's lungs, chest, and chest X-ray were all negative.  

December 2004 reports from barium swallow testing and a chest X-ray document that the Veteran underwent diagnostic testing because of a chronic cough.  The barium swallow report shows that apart from some moderate spillage into the vallecula when the Veteran swallowed thicker substances, there was no penetration, aspiration, or pooling during or after swallowing.  The chest X-ray showed mild cardiac enlargement and mild pulmonary hyperinflation; no acute process was demonstrated in the chest.

In May 2006, the Veteran sought follow-up treatment from J.C.L., D.O.  It was noted that he still had a chronic cough, and that he had undergone lung surgery for tuberculosis in 1994.  It was suggested that he have a chest CT scan performed as a chest X-ray had been abnormal and he had a prior history of tuberculosis.  A CT scan of the chest was conducted several days later; it showed evidence of prior granulomatous disease.  There was no restrosternal abnormality demonstrated, and this was opined to most likely represent exuberant costochondral cartilage.

The death certificate reflects that the Veteran died on May [redacted], 2006.  The immediate cause of death listed was an abdominal aortic aneurysm due to, or as a consequence of, diffuse cardiovascular disease (for 20 years); there were no conditions listed on his death certificate as significant conditions contributing to death but not resulting in the underlying cause of death.  

The May [redacted], 2006 ambulance report reveals that paramedics were called to the Veteran's residence after he became unresponsive and was not breathing following a cardiac arrest.  He was found laying on the ground and cardiopulmonary resuscitation (CPR) was initiated.  After various other treatment measures were initiated, the Veteran went into asystole.  The emergency room was contacted and the physician there gave permission to discontinue efforts.  The Veteran's own family physician (J.C.L., D.O.) was contacted, and he agreed to complete the Veteran's death certificate.  The scene was then turned over to the sheriff's office.  The ambulance report notes additionally that the Veteran's preexisting conditions included heart disease and cancer.

Evidence received since the August 2006 rating decision includes re-submitted copies of the December 2004 and May 2006 treatment records from J.C.L., D.O., the May 2006 ambulance report, and the death certificate.  A December 1995 letter from Dr. L.S.A., a private pulmonologist, who opined that the Veteran's two episodes of pleuritis in 1949 and in 1994 were both related to tuberculosis, was also submitted; this letter was previously part of the record as it had been submitted in association with the Veteran's claim of service connection for tuberculosis.  

Additional evidence received following the August 2006 rating decision includes an excerpt from the Merck Manual regarding the symptoms and complications of tuberculosis, and an April 2008 letter from J.C.L., D.O.  He states the Veteran was followed by his office "for about a decade prior to his death", and that it was his belief that the Veteran's cause of death was a ruptured abdominal aortic aneurysm "and that a trip and fall may have precipitated the rupture of that aneurysm."  He notes that several days prior to the Veteran's death, he was seen in the office with complaints of a persisting chronic cough.  A CT scan performed several days later "showed scarring from prior infections, presumably tuberculosis, but no sign of active cancer or evidence of active tuberculosis."  J.C.L, D.O., opined:

Despite not having radiographic evidence of active tuberculosis at the time of death, [the Veteran] certainly could have had a degree of reactivated tuberculosis that was not yet showing on the CT scan.  There is also the possibility that his cough was just related to the long standing scarring in his lungs caused by his previous tuberculosis.  I think that it would not be unreasonable to assume that the pruritis and cough contributed to his fall which contributed to the rupture of the aneurysm and his death.

At the August 2011 Travel Board hearing, the appellant and her son testified that the Veteran was frequently afflicted with coughing spells, which would sometimes cause him to stagger and have shortness of breath.  On the day that he died, he was laying in bed when he started to have such a coughing spell.  After a visit to the bathroom, he returned and was having trouble maintaining his balance because of his coughing and spitting.  As he approached the bed, his feet became wedged underneath the bed.  He then fell to his knees, with his stomach striking the bed, and his hands landing on top of the bed.  It is the appellant's contention that the striking of the Veteran's stomach on the bed is what caused the abdominal aortic aneurysm to rupture.  She notes that by the time the paramedics arrived, she and her son had pulled the Veteran out from under the bed and laid him on the floor to initiate CPR.  Therefore, the paramedics were unaware that his stomach had ever hit the bed.

Reopening of the Claim

The Board finds that the evidence received since the August 2006 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses the unestablished fact necessary to substantiate the appellant's claim of service connection for the cause of the Veteran's death.  Specifically, the claim was denied in August 2006 based on a finding that the Veteran's death-causing abdominal aortic aneurysm was not related to his service or to his service-connected pleural tuberculosis.  Evidence received since the August 2006 rating decision includes an April 2008 letter from J.C.L., D.O., who opines that the Veteran had a chronic cough as a result of his service-connected pleural tuberculosis, and that this caused him to fall, which in turn caused him to rupture his abdominal aortic aneurysm.  As this opinion addresses the basis for the prior denial of the appellant's claim, the Board finds that the additional evidence establishing a nexus between the Veteran's death-causing condition and his service-connected disability relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").   Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for the cause of the Veteran's death.


ORDER

The appeal seeking to reopen a claim of service connection for the cause of the Veteran's death is granted. 


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice in a claim for dependency and indemnity compensation (DIC) must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

A July 2008 letter advised the appellant of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  It explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, the evidence she was responsible for providing, and advised her to submit any evidence or provide any information she had regarding her claim.  It also instructed the appellant to submit "medical evidence that will show a reasonable probability that the condition that contributed to the veteran's death was caused by injury or disease that began during service."  Such a statement does not, however, comport with the requirements outlined by the Court in Hupp; specifically, the Veteran's previously service-connected condition was not identified, and there was no explanation as to how to substantiate a DIC claim based on such condition.  

As was explained above, the appellant alleges that the Veteran's death was brought on by a chain of events that started with his service-connected pleural tuberculosis.  Namely, it is her belief that this disability caused the Veteran to having severe coughing spells that affected his balance.  She asserts that on the day of the Veteran's death he was suffering from such a coughing spell when he lost his balance, hit his stomach on a bed, and ruptured an abdominal aortic aneurysm.  In support of such claim, she has submitted a letter from the Veteran's former healthcare provider who opined that there was the "possibility" that his chronic cough was related to his service-connected disability, and that it "would not be unreasonable to assume that the pruritis and cough contributed to his fall which contributed to the rupture of the aneurysm and his death."  J.C.L., D.O.'s complete treatment records have not been associated record; as they may contain pertinent information, they should be secured, if available.

Finally, in light of the contentions and the current state of the evidence, the Board finds that a VA medical opinion addressing this matter is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The appellant is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).   

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. 	The RO must send the appellant a letter providing her the notice required under Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically identifying the Veteran's service connected disability and providing an explanation of the evidence and information required to substantiate a DIC claim based on such disability, as well as an explanation of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected.  The appellant should have opportunity to respond.

2. 	The RO should also ask the appellant to identify the provider(s) of any additional treatment or evaluation the Veteran received for his pleural tuberculosis (to include any symptoms believed to be related to his pleural tuberculosis), records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the appellant, specifically including complete records of all treatment and/or evaluation the Veteran received from J.C.L., D.O.  

3. 	The RO should then arrange for the Veteran's claims file to be forwarded to an appropriate physician for review and a medical advisory opinion as to whether the Veteran's service connected disability, at least as likely as not (i.e., a 50 percent or better probability), caused or contributed to cause or hastened his death.  The opinion should specifically address the theory of entitlement proposed by the appellant, i.e., that the Veteran's death-causing abdominal aortic aneurysm was ruptured as a result of his falling, and that he fell because of coughing spells caused or aggravated by his pleural tuberculosis.  If the opinion is negative, the consulting physician should further opine whether any cause of the Veteran's death (primary, underlying, or contributory) was somehow otherwise related to his service.  The consulting physician must explain the rationale for all opinions given.

4. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


